Citation Nr: 1508318	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1959 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the issue on appeal.  In December 2013, the Veteran testified before the Board.  The Board remanded the claim in October 2014 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) . 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence is against a finding that Veteran's acquired psychiatric disorder was caused or aggravated by his service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a March 2012 letter.  The claim was then adjudicated in April 2012.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board notes that the Veteran submitted additional evidence in January 2015 with a waiver of AOJ jurisdiction.  Such evidence was also considered by the December 2014 VA examiner.  Additionally, the Veteran was afforded multiple VA examinations, in April 2012 and in December 2014, in order to adjudicate his service connection claim.  Those examinations, in whole, adequately addressed the etiology of his psychiatric disorder and are sufficient to decide the Veteran's claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that his current psychiatric disorder was caused or aggravated by his service.  Specifically, he contends that while in service, he fell off of his ship many feet into the ocean and had to swim to safety, at the same time fearing for his life.  He contends that following that event, he experienced psychological distress and threatened other servicemen onboard.  He was subsequently sent to a psychiatric hospital.  He contends that in 2011, he re-experienced the same symptoms as in service when he attacked his wife while he was sleeping, spurred by his grandson being deployed to Afghanistan.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include psychosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Depression is not considered to be a psychosis.

Turning to the evidence of record, service treatment records reflect that in December 1961, the Veteran fell 70 feet over the side of the boat into the water, suffering multiple contusions throughout his back and a muscle strain.  Then, in April 1962, the Veteran presented for sick bay, crying and "somewhat irrational."  He was expressing hostility towards others and felt like he wanted to "see them die" and that he was "no longer in this world."  There was no previous psychiatric history.  The diagnosis was passive-aggressive reaction.  Upon admittance to a psychiatric hospital, it was noted that the Veteran had grown to dislike life in the Navy and was having increasing difficulty communicating with others.  Following mental status examination, it was determined that psychiatric hospitalization or treatment was not needed, and that instead the Veteran should be transferred off of the ship in order to carry out the remainder of his enlistment.

Post-service VA treatment records reflect that in November 2003, November 2005, and September 2006, screens were negative for depression.  In July 2011, the Veteran presented to the VA after he had had nightmares and had attacked his wife a number of times in his sleep.  He was worried about his grandson who was deployed to Afghanistan.  He reported that while in service, he fell off of his ship and was able to swim back but did not remember these events.  He reported that one day out of the blue he was overcome with emotion and threatened another serviceman with a pencil.  He was hospitalized and transferred to a different duty station so that he could stay in service.  Following mental status examination, he was diagnosed with reactive stress disorder, depression, rule out anxiety.  Although his current symptoms were likely due to his grandson's deployment, he was started on an anti-depressant.  In October 2011, he denied further signs of depression and his mood had improved on medication.  An April 2012 record states that the Veteran had one distant episode of mental decompensation of unclear reasons, and a history of traumatic brain injury now with depression and dyssomia in the setting of his grandson being infantry combat.  The Veteran's initial "decompensation" while in the Navy was likely due to major depression.  He was diagnosed with major depression, current, and REM sleep behavior disorder.  In July 2013, it was assessed that the Veteran's symptoms had remitted.

The Veteran was afforded a VA examination in April 2012.  The examiner concluded that the Veteran did not currently suffer from a psychiatric disorder.  In so concluding, the examiner reviewed the relevant records as summarized above.  The Veteran also reported to the examiner that while in Vietnam, he witnessed a Buddhist monk douse himself in gasoline and set himself on fire.  He expressed horror at seeing the monk on fire and that no one put the fire out.  He denied any other traumatic military experiences and denied discipline problems while in service.  He reported falling off of a ship in San Francisco, but denied fear, horror, or helplessness in response to this event.  He stated that his life had "flashed before his eyes" as he was falling, but that he was a good swimmer and made his way around the ship until he was thrown a life ring and climbed back onto the ship.  When asked about the in-service psychiatric hospitalization, the Veteran had difficulty recalling the details.  He recalled that he had been angry that someone had stolen his shoes and thought that the people that he worked with "did not know what they were talking about."  He felt "unloaded on" because he was the newest member of the team.  He stated that he generally liked to do things himself rather than having other people do them.  He did not have further mental health treatment until July 2011, related to his grandson's deployment.  He had had nightmares of being chased by Vietnamese and by rabbits and had struck his wife in his sleep.  Since that time, he had had not further episodes.  He had since been diagnosed with sleep apnea and periodic limb movement disorder.  Following service, he drank heavily for many years until six years ago.  He denied feeling as though he had mental problems over the years but that his wife had told him he suffered from road rage.  Ten years ago, his wife and daughter had told him that they thought he was depressed.  He was drinking heavily at the time.  After completing mental status examination, the examiner concluded that the Veteran had no psychiatric diagnosis.

In a December 2013 statement the Veteran's physician stated that the Veteran had had a history of witnessing a traumatic incident of a Buddhist monk setting himself on fire, and an incident when he fell off of a ship.  The physician stated that it was possible that the Veteran could have witnessed other traumatic events while in Vietnam but could have blocked them from his memory and might have had acute posttraumatic stress disorder (PTSD) symptoms when he was hospitalized in 1962.  After his grandson was deployed to Afghanistan, he might have had an exacerbation of his chronic PTSD symptoms as evidenced by having nightmares and flashbacks of being chased by Vietnamese.  When he was hospitalized in 1962, he had some symptoms of depression including crying spells and irritability, as well as vague suicidal thoughts.  It was possible that the Veteran had had a component of a mood disorder secondary to the head injury following the fall from the ship and such could explain the road rages.  He also had a history of heavy alcohol abuse and such could have contributed to his post alcohol depression. 

On December 2014 VA examination, the Veteran reported that he had had difficulties interacting with other sailors while in service.  He reported that when he fell from the ship, he was afraid of being eaten by a shark.  Two weeks following the incident, he went "berserk."  He began to drink following the accident.  He reported getting into fights once he was on shore duty.  After the accident, he had difficulty interacting with people, but could not identify the reason.  He reported that he went AWOL after getting out of the hospital, but could not identify the trigger for it.  He had left to go and see family and friends.  He had received a Captain's Mast and was limited to the base, but did not recall why.  He reported that following service, he drank heavily.  Following mental status examination, the examiner diagnosed the Veteran with unspecified depressive disorder.  The examiner concluded that the Veteran's depressive disorder was less likely than not caused or aggravated by his military service.  The examiner explained that the Veteran had a history of one psychiatric hospitalization during his military service when he was diagnosed with passive-aggressive reaction and where no precipitant events were noted other than an increasing dislike for the Navy.  Similarly, in recent reports, the Veteran did not indicate any specific triggers for the hospitalization.  After the hospitalization and the Veteran's transfer, there were no other reports of psychiatric complaints or treatment as evidenced by his January 1963 separation examination.  Therefore, the Veteran's symptoms at the time were seemingly situational and resolved prior to his separation from service.  There was no evidence of a chronic mental health condition.  He was then discharged from  service and continued without mental health treatment for approximately 49 years.  There were no records of psychiatric complaints or treatment until 2011.  Although the Veteran incurred a fall from his ship in service, no trauma-related symptoms were endorsed in the past or present.  The Veteran had a history of alcohol abuse throughout most of his adult life since service discharge.  There was no record of alcohol abuse during his time in service.  Moreover, he reported a history of interpersonal conflicts throughout his work history and personal conflicts, the latter of which have attenuated since he stopped drinking.  The examiner noted no indication of a head injury in the service records following the fall off of the ship and thus felt that opinions relating his symptoms to a head injury to be unfounded.  

First, when analyzing the claim on appeal, the Board finds that presumptive service connection is not warranted because there is no evidence that the Veteran was diagnosed with or suffered from psychosis within one year of separation from service.  38 C.F.R. § 3.307, 3.309.  In service, the Veteran was diagnosed with passive-aggressive reaction, which is not considered to be a psychosis.  Then, the first indication of a diagnosis of a post-service psychiatric disorder is not until 2011.  In the interim time, the Veteran has denied any treatment for a psychiatric disorder.  Thus, the probative evidence of record fails to demonstrate a diagnosis of a psychosis in service or one year following service.

Additionally, there is no evidence of a chronic disease in service, as a psychosis was not diagnosed in service, and the Veteran received treatment for psychiatric symptoms on only one occasion.  His service separation examination was negative for indication of psychiatric illness.

Next, the Board finds that the weight of the credible and competent evidence is against the Veteran's claim that his current psychiatric disorder was caused or aggravated by his service.  In that regard, the Board places the greatest probative weight on the December 2014 VA examination finding that the Veteran's in-service psychiatric symptoms appeared to resolve, and that his current depressive disorder was less likely than not due to his reported service stressors, to include the fall from the ship and watching a Buddhist monk burn.  The December 2014 VA examination, as well as the April 2012 VA examination, were based upon a thorough review and summarization of the pertinent records, whereas the positive opinions in this case, namely the ongoing VA opinion, dated most recently in April 2012, that the Veteran's initial "decompensation" while in the Navy was likely due to major depression and that he was status post traumatic brain injury, and the December 2013 opinion that the Veteran could have chronic PTSD that began during the hospitalization in 1962 and that he might have had a mood disorder secondary to the head injury following the fall from the ship, were not based upon a review of any of the service records.  In that regard, as pointed out by the December 2014 VA examiner, there was no evidence of a traumatic brain injury or head injury in service following the fall from the ship, yet both positive opinions appear to be based upon the premise that there was a head injury in service.  A review of the service records is negative for documentation of a head injury following the fall from the ship, rather, he had injuries to his back, only.  Thus, both positive opinions are based upon an inaccurate factual history presented by the Veteran, and his credibility with respect to the reported history is called into question in light of the fact that there was no documented head injury in the service records.  One would assume that following such a fall, all treatment and injuries would have been documented, and a head injury was not.  Absent a review of the service treatment records, the probative value of the positive opinions are lessened because the opinions do not account for, or explain, the lack of a relationship in the records between the fall from the ship and the psychiatric symptoms reported.  Moreover, they fail to explain or rectify the lack of evidence of chronicity in service, as well as the lack of evidence of continuity since service. 

With regard to continuity of symptoms since service, while the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  While the Veteran contends that he has had symptoms of insomnia, nightmares, and depression since service, at other times, and as documented by the VA treatment records, he denied noticing any related psychiatric symptoms until recently, many years following service separation.  While in a recent statement he contended that his nightmares, insomnia, and depression had been present for many years and were due to a traumatic brain injury and to PTSD, he at other times, as documented on VA examination, denied noticing any psychological symptoms for many years, even when his family suggested to him that he suffered from depression.  Thus, it appears that there was no clinical evidence of treatment for a psychiatric disorder for many decades following service.  The credibility of the lay evidence is called into question in that the Veteran's history of psychiatric symptoms has proved inconsistent.  There is little evidence to support a finding that the in-service fall from the ship or the Buddhist monk burning himself caused psychiatric illness in the Veteran for many years following service separation.

In that regard, the Veteran's credibility is questioned in other areas of his appeal, lessening the probative value of his statements.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  For, although the Veteran states that he went "berserk" following the head injury, the service records demonstrate the psychiatric hospitalization occurred four months after the fall.  To that same extent, the records surrounding the hospitalization make no reference of the fall, but rather document the Veteran's increasing frustration with his service assignment.  As pointed out by the December 2014 VA examiner, his symptoms appeared to resolve once he was transferred to a different duty assignment.  Such was suggested by the lack of any further mental health treatment in service or documentation of ongoing symptoms on service separation.  Thus, the Veteran's contentions that his current psychiatric disorder was caused or aggravated by the fall from the ship is of lesser probative value because the Veteran's report of events is inconsistent with the service records and the competent medical evidence does not suggest any relationship between the fall, his brief psychiatric treatment in service, and his current psychiatric disorder.

The Board notes that PTSD has not been diagnosed in this case.  The 2013 private opinion states that the Veteran could have chronic PTSD, but does not go so far as to make that diagnosis.  Records demonstrating a diagnosis of PTSD have not been submitted.  The 2012 and 2014 VA examinations found no indication of PTSD on formal psychiatric testing.  Thus, as PTSD has not been formally diagnosed, and a traumatic brain injury has not been found, the Veteran's contentions as to the etiology of his current psychiatric symptoms are not persuasive evidence.  Such also lessens the probative value of the 2013 private opinion.

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a psychiatric disability which is due to service, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the correct psychiatric diagnosis is not competent evidence.  Moreover, for the reasons stated herein, his lay statements are considered to be less probative than the December 2014 VA examination opinion finding against his claim.  The December 2014 opinion outweighs the Veteran's statements as to the cause of his current psychiatric disorder.  The December 2014 VA examiner reviewed the Veteran's contentions, current symptoms, and the claims file, but found no indication of a relationship between the Veteran's current psychiatric disorder and the in-service events.  

In sum, the service records do not evidence a chronic psychosis in service, the post-service medical evidence of record does not demonstrate a continuity of symptoms since service, and the competent, probative, and persuasive medical opinions weigh against the Veteran's claim.  The Board therefore concludes that the preponderance of the evidence is against the claim for an acquired psychiatric disorder and it is denied.  38 U.S.C.A. § 5107(b) .


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


